Citation Nr: 1046826	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-22 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for multiple myeloma for 
accrued benefits purposes.    

2.  Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military duty from June 1944 to May 
1946.  He died in May 2005.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in 
May 2005 from multiple myeloma.    

2.  The record indicates that the Veteran had a claim for service 
connection for multiple myeloma pending at the time of his death 
in May 2005.     

3.  The appellant maintains that the Veteran's multiple myeloma 
was incurred during World War II service as a result of exposure 
to ionizing radiation while stationed in Japan.    

4.  The evidence of record does not preponderate against the 
appellant's assertion that the Veteran served in Hiroshima, Japan 
between January and April 1946.  

5.  Medical evidence of record demonstrates clearly that, though 
the Veteran may have served in Hiroshima, Japan between January 
and April 1946 and was thereby exposed to radiation, his presumed 
exposure to radiation did not cause his multiple myeloma.  

6.  The Veteran was not service connected for any disorders at 
the time of his death.  

7.  A service-connected disability was neither the principal nor 
a contributory cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  For accrued benefits purposes, multiple myeloma was not 
incurred in or aggravated by active service, and may not be 
presumed related to service.  38 U.S.C.A. §§ 1110, 1112, 5121 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, 3.1000 (2010).

2.  The cause of the Veteran's death was not the result of a 
disease or injury incurred in or aggravated by active military 
service; a service-connected disability did not cause or 
contribute substantially or materially to the Veteran's death.  
38 U.S.C.A. §§ 1110, 1310 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the Veteran or the 
appellant, or on the behalf of either.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the appellant's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims (the 
Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.

In a July 2005 letter, VA satisfied these criteria.  In the 
letter, the RO advised the appellant of the basic criteria for 
her claims and explained VA's duties to assist her in obtaining 
evidence relevant to the claims.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 
5103(a) (2002).  Compliance with the first Pelegrini II element 
requires notice of these five elements in initial ratings cases.  
See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, the 
appellant has not been notified as to elements 4 and 5.  
Nevertheless, as the claims on appeal are not being granted, 
there is no prejudice in failing to be informed as to how VA 
assigns degree of disability and effective dates.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file, as are 
other relevant medical records.  The appellant was afforded one 
or more opportunities to voice her contentions before a VA 
hearing.  The appellant has not referenced outstanding records 
that she wanted VA to obtain or that she felt were relevant to 
the claims.  Certain service personnel records have been obtained 
by VA, although the Board also notes that certain other service 
personnel records are unavailable because they were apparently 
destroyed by fire while in the possession of the government.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records 
are apparently lost while in the possession of the government, a 
heightened obligation applies to consider carefully the benefit-
of-the-doubt rule).  Moreover, as discussed below, VA has 
undertaken significant efforts to estimate the maximum total 
effective dose equivalent and forwarded the claim for review by 
VA's Under Secretary for Benefits and VA's Chief Public Health 
and Environmental Hazards Officer.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007).

	Analysis

In February 2004, the Veteran claimed service connection for 
multiple myeloma.  The Veteran argued that his multiple myeloma 
was incurred during World War II service as a result of exposure 
to ionizing radiation while stationed in Japan.  The Veteran died 
in May 2005.  At the time of his death, a rating decision had not 
been issued addressing his claim for service connection.  

In June 2005, the appellant filed claims for service connection 
for cause of the Veteran's death and Dependency and Indemnity 
Compensation (DIC), and for accrued benefits.  In the March 2006 
rating decision on appeal, the RO denied the appellant's claims.  
For the reasons set forth below, the Board agrees with that 
decision.  

	Accrued Benefits

Periodic monetary benefits (other than insurance and servicemen's 
indemnity) to which an individual was entitled at death under 
existing ratings or decisions and under laws administered by the 
VA Secretary, or those based on evidence in the file at date of 
death and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to the 
surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  For a surviving spouse, children, or 
dependent parents to be entitled to accrued benefits, "the 
Veteran must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an existing 
rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).  Evidence in the file at the date of death 
means evidence in VA's possession on or before the date of the 
beneficiary's (in the instant case, the Veteran's) death, even if 
such evidence was not physically located in the VA claim folder 
on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

Although a Veteran's claim terminates with that Veteran's death, 
a qualified survivor may carry on, to a limited extent, the 
deceased Veteran's claim by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  While an accrued benefits claim is separate from the 
Veteran's claim filed prior to death, the accrued benefits claim 
is derivative of the Veteran's claim; thus, an appellant takes 
the Veteran's claim as it stood on the date of death, but within 
the limits established by law.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).  

The Board notes that 38 U.S.C.A. § 5121(a) was amended effective 
December 16, 2003, to remove the two year limitation on the 
receipt of accrued benefits.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).    

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the application 
"must be filed within one year after the date of death."  38 
U.S.C.A. § 5121(c).  In the instant case, the appellant filed a 
claim for accrued benefits in June 2005, the month following the 
Veteran's death in May 2005.  Therefore, her claim was timely 
filed.

As to the underlying issue here, the Board notes that service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In general, to find service connection there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As indicated, the Veteran claimed, and the appellant now claims, 
that multiple myeloma was developed due to ionizing radiation 
exposure during wartime service in Japan in the mid 1940s.  

Service connection for a disability claimed to be attributable to 
exposure to ionizing radiation during service can be demonstrated 
by three different methods.  See Hilkert v. West, 12 Vet. App. 
145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, there 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, direct service 
connection may be established under 38 C.F.R. § 3.303(d) by 
showing that the disease or malady was incurred during or 
aggravated by service.  Third, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a "radiogenic disease."  See 38 C.F.R. § 
3.311(b)(2),(4).  The Board notes that multiple myeloma is one of 
the diseases listed as a radiogenic disease.  38 C.F.R. § 
3.311(b)(2)(xv).

Certain specified disabilities becoming manifest in a "radiation-
exposed veteran" shall be service connected.  See 38 U.S.C.A. § 
1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term 
"radiation-exposed veteran" means a veteran who participated in a 
"radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 
C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" 
means onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima or 
Nagasaki during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war of Japan 
during World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or Nagasaki; 
certain presence on the grounds of a gaseous diffusion plant 
located in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee; or certain service 
before January 1, 1974, on Amchitka Island, Alaska.  38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii); 67 Fed. Reg. 3,612-
16 (Jan. 25, 2002).  

VA has established special procedures to follow for those seeking 
compensation for diseases related to exposure to radiation in 
service.  See Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 
(1984); 38 C.F.R. § 3.311.  This regulation provides that:

In all claims in which it is established that a radiogenic 
disease first became manifest after service . . . and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  When dose 
estimates provided . . . are reported as a range of doses 
to which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  

38 C.F.R. § 3.311(a)(1).

This regulation establishes a series of chronological obligations 
upon both parties.  Wandel v. West, 11 Vet. App. 200 (1998).  
First, there must be evidence that the veteran suffered from a 
radiogenic disease.  38 C.F.R. § 3.311(b)(2), (4).  This disease 
must manifest within a certain time period.  38 C.F.R. § 
3.311(b)(5).  Once a claimant has established a diagnosis of a 
radiogenic disease within the specified period and claims that 
the disease is related to radiation exposure while in service, VA 
must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  
After it is determined by the dose assessment that the Veteran 
was exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors specified 
in 38 C.F.R. § 3.311(e) and may request an advisory opinion from 
the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  After 
referral, the Under Secretary for Benefits must then determine 
the likelihood that the claimant's exposure to radiation in 
service resulted in the radiogenic disease.  38 C.F.R. § 
3.311(c)(1).  This section provides two options:

(i) If after such consideration the Under Secretary for 
Benefits is convinced sound scientific and medical evidence 
supports the conclusion it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, the Under Secretary for Benefits shall so inform 
the regional office of jurisdiction in writing.  The Under 
Secretary for Benefits shall set forth the rationale for 
this conclusion, including an evaluation of the claim under 
the applicable factors specified in paragraph (e) of this 
section.






(ii) If the Under Secretary for Benefits determines there 
is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the regional office 
of jurisdiction, in writing, setting forth the rationale 
for this conclusion.  

38 C.F.R. § 3.311(c)(1).

Since this determination relies heavily on medical and scientific 
findings and analysis, the Under Secretary for Benefits may 
request an advisory opinion from the Under Secretary for Health 
to assist in carrying out the obligation imposed by this 
regulation.  See 38 C.F.R. § 3.311(c)(1) (authorizing the Under 
Secretary for Benefits to request an advisory opinion from the 
Under Secretary for Health).

In this matter, the Board finds that the preponderance of the 
evidence is against a service connection finding under any of the 
avenues to service connection noted above.  

With regard to the presumptive service connection provisions 
noted under 38 C.F.R. § 3.309(d), the Board acknowledges that the 
record appears to sufficiently support the claim under this 
provision at first glance.  First, the Veteran was diagnosed with 
and died from multiple myeloma, one of the disorders listed under 
38 C.F.R. § 3.309(d)(2).  And second, the record does not 
preponderate against the assertion that the Veteran was a 
"radiation-exposed Veteran" due to the "radiation risk 
activity" of being present in Hiroshima, Japan between January 
and April 1946.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

The evidence of record that addresses the issue of the Veteran's 
location during World War II consists of statements from the 
Defense Threat Reduction Agency (DTRA), VA Director of 
Compensation and Pension Service (C&P), and the Chief Public 
Health and Environmental Hazards Officer, statements from the 
Veteran and family members of the Veteran, service treatment 
records, and certain service personnel records.  The Board again 
notes that certain of the Veteran's service records are 
unavailable because they were apparently destroyed by fire while 
in the possession of the government.  See O'Hare, supra.    

The Veteran's DD Form 214 does not indicate service in Japan.  
The Veteran's service treatment records do not indicate service 
in Japan either.  These documents obviously do not support the 
contention that the Veteran served in Hiroshima, Japan.  However, 
certain other documents and statements of record do at least 
create a reasonable doubt as to whether the Veteran served there.   

A "Separation Qualification Record" notes service in Aomori and 
Yokohama, Japan.  In an April 1992 letter from VA to the Veteran, 
it is stated that, a "review of your record indicates you were 
exposed to radiation while serving overseas in the military."  
In a January 2005 letter to the RO, the DTRA stated that it 
assembled certain records pertaining to the Veteran's service in 
Japan, notwithstanding the fact that the Veteran's service record 
had been destroyed while in the possession of the government.  
The January 2005 letter indicated service in Aomori and Yokohama, 
Japan, and indicated service in Tokyo, Japan as well.  The DTRA 
indicated that the Veteran's service, and location, between 
January and April 26, 1946 (his documented date of departure from 
Japan) was unknown.  The DTRA stated, "[t]herefore, it is not 
possible to definitively establish that [the Veteran] did not 
visit Hiroshima or Nagasaki during this period."    

And then, in evidence that appears favorable to the appellant, 
the Veteran's presence in Hiroshima, Japan during the relevant 
time period is expressly recognized by VA.  In a July 2005 letter 
of record from the DTRA to the RO, it is stated that the RO is 
"conceding that [the Veteran] was at Hiroshima from January 12 
through April 26, 1946."  This letter was succeeded by a 
September 2005 letter to the RO in which the DTRA enclosed a 
"scenario", signed by the appellant, which assumes the 
Veteran's presence in Hiroshima, Japan between January and April 
1946.  The document posits that the Veteran was "assigned daily 
duties (7 days per week) in the vicinity of Hiroshima from 
January 12 through April 26, 1946[.]"  

The Board recognizes the apparent purpose of the assumption of 
presence referred to in these communications.  It appears that 
the RO was attempting to construct a likely dose estimate of the 
Veteran's radiation exposure based on a worst-case scenario of 
the Veteran's presence in Hiroshima, Japan.  It appears that the 
RO wanted to address this assumption within the context of 
38 C.F.R. § 3.311, which, as noted earlier, would provide for a 
service connection finding only if certain radiation dose 
estimates were met.  If this were the RO's purpose in conceding 
presence in Hiroshima, then the assumption could not be deemed 
favorable to the appellant.  The RO's concession of presence in 
Hiroshima would have to be accepted only within the context of 
38 C.F.R. § 3.311.  The Board must recognize, however, that these 
limitations were not clearly explicated in the communications 
noted above.  Therefore, while the evidence does not indicate 
that VA clearly conceded the Veteran's presence in Hiroshima, 
Japan, the Board does not find the evidence regarding the 
assumption unfavorable to the appellant.  In addressing the 
immediate issue of the Veteran's whereabouts between January and 
April 1946, these letters cannot be construed as evidence that 
preponderates against her claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  As the DTRA noted, the evidence indicates 
that "it is not possible to definitively establish that [the 
Veteran] did not visit Hiroshima or Nagasaki during this 
period."    
       
The Board has also considered the lay statements of record in 
support of the appellant's claim.  In considering these 
statements, the Board notes that it must rely on medical rather 
than lay evidence when addressing issues regarding diagnosis, 
etiology, and medical nexus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, when addressing non-medical issues, 
the Board may rely on lay statements, provided the witness is 
competent to testify on the matter, and credible in doing so.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Smith v. Derwinski, 
1 Vet. App. 235, 237-38 (1991).  

Supportive of the appellant's claim is the fact that the Veteran 
indicated in April 2004, prior to his death, that he served in 
Japan near "the bomb site."  Statements from family members are 
supportive as well.  In a June 2005 statement from the Veteran's 
son, it is indicated that the Veteran told his son of "being in 
a large city where all of the buildings were destroyed except for 
one.  The destruction stretched for several miles."  The 
Veteran's son also indicated in his statement that the Veteran 
discussed in detail the ways in which he and fellow service 
members attempted to avoid radiation poisoning while serving in 
Japan.  Lastly, in a statement dated in July 2007, the Veteran's 
son indicated that his family "always indicated [the Veteran] 
had been in the Hiroshima area, especially after we were adults 
and discussed his time in service."  The Veteran's son then went 
on to say that sworn statements to support that assertion would 
be provided if necessary.  

The Board finds these statements to be of probative value because 
the Veteran was competent to testify regarding where he served 
and in which observable conditions he served in.  And the 
Veteran's relatives are competent to testify regarding the 
Veteran's statements to them during his lifetime.  Moreover, 
there is no evidence of record indicating that these witnesses 
are not credible.  

In sum, the record demonstrates clearly that the Veteran died of 
multiple myeloma, a condition noted under 38 C.F.R. § 3.309(d).  
But the record does not demonstrate clearly that the Veteran 
served in Hiroshima, Japan between January and April 1946.  No 
evidence of record documents such service.  Nevertheless, the 
Board cannot conclude that the Veteran did not serve there.  
Certain credible and persuasive evidence of record supports the 
notion that the Veteran engaged in a "radiation-risk activity" 
by serving in Hiroshima, and was thereby a "radiation-exposed 
Veteran" for purposes of the presumptive service connection 
provisions noted under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  

Based on the evidence of record, however, the Board finds a 
service connection finding unwarranted here under 38 C.F.R. 
§ 3.309(d).  That is because the rebuttable presumption 
provisions under 38 C.F.R. § 3.307 have not been satisfied.  See 
38 C.F.R. § 3.309(d).  

Under 38 C.F.R. § 3.307(d), it is specifically provided that a 
presumption noted under 38 C.F.R. § 3.309 may be rebutted by 
facts that, "in sound medical reasoning and in consideration of 
all evidence of record, support a conclusion that the disease was 
not incurred in service."  Id.    

In this matter, sound medical evidence clearly indicates that, 
despite the presumption to service connection established here 
under 38 C.F.R. § 3.309(d), the Veteran's multiple myeloma did 
not relate to his conceded radiation exposure in Hiroshima, 
Japan.  

The record shows that the Director of VA's Compensation and 
Pension Service forwarded the claims file to VA's Under Secretary 
for Health.  The file was in turn reviewed by the Chief Public 
Health and Environmental Hazards Officer.  

In a November 2005 memorandum, the Chief Public Health and 
Environmental Hazards Officer reviewed radiation dosimetry 
information, and applied such to the Interactive 
Radioepidemiological Program (IREP) of the National Institute for 
Occupational Safety and Health.  The memorandum referenced a 
September 2005 "scenario" agreed upon by the appellant and the 
RO, in which it was posited that, between January and April 1946, 
the Veteran was assigned daily duties (7 days per week) in the 
vicinity of Hiroshima "at the 'hottest' spot in the hypocenter 
or in the downwind fallout area."  The scenario further posited 
that the Veteran "worked 8 hours per day at the hypocenter or 4 
hours per day in the downwind fallout area."  The November 2005 
memorandum noted that it "was estimated that the veteran's 
combined external and internal doses to the red bone marrow from 
inhalation and ingestion of contaminant were as follows: total 
external gamma does-0.018 rem; upper bound total external gamma 
does-0.054 rem; internal committed dose to the red bone marrow-
0.0003 rem; upper bound internal committed dose to the red bone 
marrow-0.003 rem; combined total bone marrow-0.0183 rem; upper 
bound combined total bone marrow-less than 1 rem."  Given such 
exposure, however, the IREP program only calculated a probability 
of causing of 1.01 percent.  In her November 2005 memorandum, the 
Chief Public Health and Environmental Hazards Officer stated 
that, "it is unlikely that the [Veteran's] multiple myeloma can 
be attributed to exposure to ionizing radiation in service."  
This opinion was then followed by a November 2005 letter from the 
VA Compensation and Pension Service, which concluded that, 
"there is no reasonable possibility that the [Veteran's] 
multiple myeloma was the result of" the presumed radiation 
exposure.  

The Board notes that these opinions are unchallenged in the 
record by other medical evidence.  As such, the Board finds 
service connection is not warranted under 38 C.F.R. § 3.309(d).  
The presumption established thereunder - based on the Veteran's 
diagnosis of multiple myeloma and his conceded presence in 
Hiroshima, Japan - has been rebutted in the record by "sound 
medical reasoning" that supports "a conclusion that the disease 
was not incurred in service."  38 C.F.R. § 3.307(d).      

Similarly, this rebuttal evidence sufficiently demonstrates why a 
service connection finding would be unwarranted under 38 C.F.R. 
§ 3.311 as well.  As detailed above, the procedures noted under 
38 C.F.R. § 3.311 were followed here.  The Under Secretary for 
Benefits requested the advisory opinion from the Under Secretary 
for Health, and then concluded that no reasonable possibility 
existed that the Veteran's multiple myeloma resulted from 
radiation exposure in service.  38 C.F.R. § 3.311(c)(1).

The Board also finds a service connection finding unwarranted 
under 38 C.F.R. § 3.303.  The United States Court of Appeals for 
the Federal Circuit has held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection for 
a given disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040 (1994).  

The Veteran's service treatment records are entirely negative for 
any reference to symptoms of or diagnoses of multiple myeloma.  
He was not diagnosed with such until December 2003, more than 57 
years after he separated from service.  There is no medical 
opinion in evidence to indicate that the multiple myeloma was 
more likely than not related to service.  Under these 
circumstances, as the weight of the competent and probative 
evidence is against the claim, and as there is no competent 
medical evidence establishing that the disorder was related to 
the Veteran's military service, service connection must be 
denied.

The Board notes that the most probative evidence concerning the 
level of exposure to ionizing radiation has been established in 
the record.  In the record, experts in the field of dosimetry 
reviewed the record and, based on a scenario highly favorable to 
the claimant, calculated the dosimetry level based on the 
Veteran's occupational exposure.  The Board notes that in cases 
where there is competing dosimetry data, the Board is authorized 
to conduct further development by having that data reviewed by an 
independent expert.  See 38 C.F.R. § 3.311(a)(3).  Here, however, 
there is no competing dosimetry evidence of record.

The Court has found that guiding factors in evaluating the 
probative value of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was the 
product of reliable principles and methods, and whether the 
medical professional applied the principles and methods reliably 
to the facts of the case.  See Nieves-Rodriguez, 22 Vet. App. 
295, 302 (2008).  An opinion that contains only data and 
conclusions is afforded no weight.  The initial inquiry in 
determining probative value is to assess whether a medical expert 
was fully informed of the pertinent factual premises (i.e., 
medical history) of the case.  Although being fully and 
accurately informed of the relevant medical history is necessary, 
the most probative value of a medical opinion comes from its 
reasoning.  Id.

Concerning the competent medical evidence of record, the Board 
finds that the November 2005 memorandum by the Chief Public 
Health and Environmental Hazards Officer constitutes the most 
probative evidence concerning the likely etiology of multiple 
myeloma.  First, the opinion is based on consideration of the 
Veteran's military occupational specialty and review of his 
personnel records.  It is the only opinion of record that is 
based on the supplied dosimetry data.  Second, the opinion is 
based on reliable medical principles.  It applied the dosimetry 
data to the Interactive Radioepidemiological Program of the 
National Institute for Occupational Safety and Health.  Third, 
the opinion is clear and unchallenged in the record.    

The Board is sympathetic to the appellant's claim and recognizes 
the sincerity of her belief that the Veteran's multiple myeloma 
was due to in-service radiation exposure.  As noted, however, for 
complex medical matters such as this one, the appellant is not 
competent to provide a medical etiology opinion.  See Espiritu, 
supra.  The Board has reviewed the record in detail and finds 
that a preponderance of the evidence is against the claim for 
service connection for purposes of accrued benefits, and the 
doctrine of reasonable doubt is not for application.  38 C.F.R. § 
3.102.  There is no basis under the applicable laws and 
regulations for awarding the benefit sought.

      Cause of the Veteran's Death

In this case, the appellant is claiming entitlement to service 
connection for the cause of the Veteran's death from multiple 
myeloma.  

In order to establish service connection for the cause of the 
Veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service-connected disability is one which 
was incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one which 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2010).

Again, service connection requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Hickson, supra.  

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death, or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

The service-connected disability will be considered a 
contributory cause of death if it is shown that it contributed 
substantially or materially to death, combined to cause death, or 
that it aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  Id.

The debilitating effects of a service-connected disability must 
have made the Veteran materially less capable of resisting a 
fatal disease, or have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Veteran's death certificate shows that the immediate cause of 
death was multiple myeloma.  At the time of his death, service 
connection was not in effect for multiple myeloma, or for any 
other disorder.  As such, service connection is unwarranted for 
the cause of the Veteran's death.  38 C.F.R. § 3.312.  In making 
this determination, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.


ORDER

Service connection for multiple myeloma for accrued benefits 
purposes is denied.  

Service connection for cause of the Veteran's death is denied.    



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


